Citation Nr: 1221152	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for tendonitis, right foot.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1992 to August 1992 and from March 2005 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board  has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

Right foot tendonitis is manifested by foot pain and stiffness with metatarsalgia and by full range of motion of the right ankle.  There is no evidence of flatfoot, weak foot, claw foot, hallux rigidus, hammer toe or malunion or nonunion of the tarsal or metatarsal bones or of hallux valgus operated with resection of metatarsal head or equivalent to amputation of the great toe.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right foot tendonitis are not met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5282, 5283, 5284 (2011).  

2.  A separate 10 percent rating is warranted for metatarsalgia of the right foot.  38 C.F.R. § 4.72, Diagnostic Code 5279 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505   (2008) 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A March 2008 rating decision granted service connection for tendonitis of the right foot and assigned a 10 percent rating.  The Veteran has appealed the initial rating assigned for her right foot disability.

The Veteran's right foot disability is currently rated according to Diagnostic Code 5024.  Diagnostic Code 5024 pertains to tenosynovitis.  It provides that the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of the affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.   38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).  

Under Diagnostic Code  5271, a 10 percent rating is assignable for moderate limitation of motion of the ankle.  A 20 percent rating is assignable for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  

Diagnostic Code 5270 provides that ratings ranging from 20 to 40 percent are assignable for ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  

Service treatment records show that the Veteran was seen on several occasions with complaints regarding the right foot.  

A May 2006 entry noted a chief complaint of pain globally to the first MPJ on the right foot.  The pain was noted as a constant 2/10.  Assessments included Joplin's neuroma, acquired deformity of the toe - hallux valgus, metatarsalgia and corns heloma durum.  

Service treatment records reflect that the Veteran was seen in July 2006 for examination of the right foot.  Her primary complaints involved a chronic pain at the first MTP as well as over the central tarsus.  It was noted that she was evaluated for similar complaints six weeks earlier and was advised to wear larger shoes and given an injection in the first interspace.  The Veteran denied any improvement  from the injection.  She reported that the pain was exacerbated by prolonged activity and direct pressure from shoegear.  She reported an occasional antalgic gait.  She indicated that this was getting worse.  Assessments included Joplin's neuroma, acquired deformity of the toe of hallux valgus, metatarsalgia and corns heloma durum.  

The Veteran had a VA examination in January 2008.  The Veteran reported that, while stationed in Afghanistan in 2005, she developed pain in the right foot.  The pain was over the dorsum of the foot along the junction at the  head of the metatarsal bones.  She stated that the pain had been present since 2005.  The pain was daily and occurred most of the day.  It increased in intensity with walking at about half a mile and when standing for more than an hour.  She had occasional swelling but no weakness or fatigability.  She was seen by the medics.  She had x-rays and MRI's.  She had a diagnosis of anywhere from a ganglion cyst to tendinitis.   The Veteran reported that she wore inserts.  She also received a special boot, but she did not wear it because it was uncomfortable.  She did desk-type work.  She could drive a car and take care of her home.  It was noted that the Veteran took Naprosyn for pain.   An MRI of the right foot in November 2007 was normal.  She had no incoordination, no excess fatigue or lack of endurance.  Her main problem was pain.  She had not had any foot surgery.  Neoplasm was not an issue.  

Upon physical examination, it was noted that the Veteran had a normal gait.  She did not have pes planus.  She did not have hallux valgus.  The Achilles tendon was aligned.  She had tenderness along the surface of the metatarsal bones from about the third metatarsal to the fifth metatarsal.  There was no edema or instability.  She could dorsiflex and plantar flex the toes 30 degrees without pain.  The ankle was nontender.  The Veteran had active dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 10 degrees.  She had 0 to 10 degrees of inversion and 0 to 5 degrees of eversion actively.  

Passively, she could plantar flex 0 to 30 degrees, dorsiflex 0 to 20 degrees and had 0 to 30 degrees of inversion and 0 to 10 degrees of eversion.  With repetitive motion times three, there was no change in range of motion, coordination, fatigue, weakness, endurance or pain level.  The examiner's impression was tendinitis of the right foot.  

Private podiatry records dated from 2006 to 2007 show that the was seen on several occasions with complaints of pain in both feet.  Diagnoses included hallux valgus and plantar fasciitis.  The records noted that the Veteran was treated with orthotics and NSAIDS.

An MRI of the right foot dated in February 2007 noted the following impressions:  degenerative changes of the great toe MTP joint, with an erosion at the median eminence; joint effusions; fluid collection at the first interspace and third interspace, which was noted may represent small ganglion cysts or extension of fluid from the joint.  

Private records dated in April 2007 show that the Veteran was seen evaluation of foot pain. She reported morning stiffness and pain.  Physical examination showed midfoot tenderness on the plantar fascia bilaterally, right greater than left.  Mild hallux valgus was present.  Examination revealed moderate pronation.  

X-rays of the right foot revealed an underlying hallux valgus deformity without advanced degenerative changes at the first MPJ.  The soft tissue contours were normal.  Bone density was normal.  There was a moderate degree of pronatory change.  There were no fractures.  Impressions were hallux valgus, right and plantar fasciitis, bilateral.  

The Veteran had a VA examination in April 2009.  The examiner noted that the claims file was reviewed.  The Veteran complained of increased pain in her right foot.    She reported that she had noticed increased pain and stiffness with swelling over the past few months.  She reported taking Naprosyn for pain.  She used a lace-up Velcro ankle support.  When she had increased swelling and pain, she would also use ice on the right foot. 

The Veteran complained of throbbing pain that occurred on a daily basis and was rated 4-5/10.  The pain would increase to 8/10. She complained of constant limping.  She had no flare-ups, though she reported that increased pain caused her to limp more.  She complained of increased stiffness on arising in the morning and also with sitting for prolonged periods.  She described a pulling sensation in the center of her foot.  She had crutches but indicated that she did not use them.

The Veteran reported that her activities of daily living are affected if the housework is very difficult to do.  She was not able to work out like she wanted to.  She could not do aerobics, running or go for prolonged walks.  She had tried water aerobics but reported that even this bothered her.  Her job was not affected by her right foot because she had a sedentary job.  She reported that she used a footrest at her desk and that she did daily stretching exercises at her workstation.  

The examiner noted that the Veteran could walk approximately one-fourth of a mile before she had increased pain in the right foot.  This would cause her to stop, and she would do stretches.  Within about 30 minutes, her foot would feel better and she could continue walking.  She had had no surgery or trauma to the right foot.  She reported that she could stand approximately 30 to 45 minutes 

Upon physical examination, there was no swelling of the right foot.  The distal neurovascular motor was intact.  The foot was intact to sharp and dull sensation.  She had good distal pulses.  There was tenderness to palpation over the second and third distal metatarsals.  The foot and ankle were stable.  The Veteran complained of pain with torsion of the forefoot with the hindfoot stabilized.  She was able to tiptoe but had great difficulty in doing this and had to use the wall and the exam table for support.  The arch was normal.  There was no edema, weakness or fatigability.  

The Veteran's gait was antalgic.  There was a slight hallux valgus to the right great toe.  There were calluses noted over the second and third metatarsal heads, and they were tender.  There was also a corn to the right lateral little toe.  This was also tender.  The Achilles was straight and nontender.  Thompson's test was negative.  Deep tendon reflexes in the bilateral Achilles was 2/4.  

The Veteran had full range of motion without pain.  She was able to hold the foot in a  90 degree neutral position.  Dorsiflexion was 0 to 20 degrees without pain.  Plantar flexion was 0 to 45 degrees without pain.  

Range of motion of the toes was full without complaints of pain.  The Veteran was able to freely curl all of the toes without pain.  MTP joints range of motion was 0 to 40 degrees without pain.  There was no evidence of abnormal weight bearing or altered gait on the soles of her tennis shoes, although she did have callus formation on the plantar surface and the little toe.  There was no evidence of increased pain, fatigue, weakness or lack of endurance or incoordination on repetitive motion testing, providing evidence against this claim.  Resisted strength to the ankle and toes was 5/5 without pain, providing more evidence against this claim.  There was no pain on inversion and eversion of the right ankle.  

The examiner's assessment was right foot tendonitis with continued pain. 

The above evidence establishes that the Veteran's right foot disability is manifested by foot pain and stiffness.  The foot pain is increased with walking. The Veteran also has hallux valgus of the right foot, which has not required surgery.   In addition, the most recent VA examination indicates that there is callus formation on the plantar surface and the little toe.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence shows that the Veteran experiences functional limitation of the right foot, mostly with pain on walking.

Turning to the applicable Diagnostic Codes regarding the feet, the Board notes that that Diagnostic Codes 5276, 5277, 5278, 5281, 5282 and 5283 are not for application in this case because there has been no objective findings of flat feet, weak foot, claw foot, hallux rigidus, hammer toe or malunion or nonunion of the tarsal or metatarsal bones secondary to the Veteran's right foot tendonitis. 

The Board finds that a separate 10 percent rating is assignable under Diagnostic Code 5279, as it is shown that the Veteran has metatarsalgia of her right foot.  The Board notes that this is the maximum rating available under that code.  38 C.F.R. 
§ 4.72, Diagnostic Code 5279 (2011).    

Diagnostic Code 5280 provides that a 10 percent rating is assignable for hallux valgus, unilateral when severe if equivalent to amputation of great toe or operated with resection of metatarsal head.  38 C.F.R. § 4.72, Diagnostic Code 5280 (2011).   An evaluation under Diagnostic Code 5280 is not appropriate, as the evidence does not show that the Veteran's hallux valgus is of the severity that it is equivalent to amputation of the toe.  The Veteran's hallux valgus has not required surgery.   

Diagnostic Code 5271 pertains to limitation of motion of the ankle.  A 10 percent rating is assignable for moderate limitation of motion, and a 20 percent rating is assignable for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  The evidence of record reflects that the Veteran has normal range of motion of the right ankle.  Accordingly, a higher rating is not warranted based upon marked limitation of motion of the ankle.  A higher rating is also not warranted under the criteria pertaining to ankylosis, as no such findings have been shown. 

The Board has also considered the application of Diagnostic Code 5284, pertaining to other foot injuries.  Diagnostic Code 5284 provides that a 10 percent rating is warranted for moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury.  A maximum evaluation of 30 percent is assignable for severe foot injury.  A Note following this Diagnostic Code provides that, with actual loss of use of the foot, a 40 percent rating is warranted.  38 C.F.R. § 4.72, Diagnostic Code 5284 (2011).  

Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.' 38 C.F.R. § 4.6. Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board finds that a rating in excess of 10 percent not warranted under Diagnostic Code 5284.  In this regard, it is not shown that the Veteran has moderately severe disability of the right foot.  Further, there is no basis for a separate rating under Diagnostic Code 5284 in addition to the ratings assigned, even considering functional loss, as the manifestations of the Veteran's right foot disability are appropriately contemplated by the assigned evaluations.  

For the foregoing reasons, the Board concludes that a rating in excess of 10 percent is not assignable for tendonitis of the right foot.  The Board further finds that a separate 10 percent evaluation is warranted for metatarsalgia of the right foot, pursuant to Diagnostic Code 5279.  

Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  There is no evidence that the claimed disability, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization. Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) ; 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a June 2007 letter  notified the Veteran of the elements to substantiate  the claim for service connection for a right foot condition.   This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   The Veteran appealed the initial rating assigned.  The RO did not provide additional VCAA notice.  

The RO did not provide the Veteran with additional notice of the evidence required to substantiate her claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC). Id.   The RO issued an SOC in November 2008 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c). This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1) .  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations. Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 10 percent for tendonitis, right foot is denied.

A separate 10 percent rating for metatarsalgia, right foot, is granted, subject to regulations governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


